Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
2009134590 (ATR advanced Telecomm Res Inst) (English translation submitted by Applicant) discloses an action identification system that includes a server which identifies the action of a subject. When receiving data from a passing sensor, the server specifies the present position of the subject on the basis of the detection data. The server then reads the optimum combination of movement measuring apparatus corresponding to the specified location and an optimum parameter set to each of the plurality of movement measuring apparatus included in it from an optimu sensor parameter and transmit the to a repeater carried by the subject. The optimum movement measuring apparatus and sets the optimum parameter to the acceleration sensor of the optimum movement measuring apparatus. The server receives the acceleration data detected by the optimum parameter from the optimum movment measuring apparatus from the repeater and identifies one action from an action group which can be taken in the location as the action of the subject (Abstract; Pars. 39-50).
Breed et al. (USPAP. 2009/0140887) discloses a method for mapping terrain including one or more roads includes equipping a probe vehicle with cameras, accurate RTK DGPS and appropriate illumination including at least one laser pointer, obtaining images using the cameras when illuminating an area being imaged using the laser pointer(s), obtaining position information using the DGPS while the camera is obtaining images, and converting the images to a map at a 
Huang et al. (USPAP. 20200150695) discloses a sense and avoid (SAA) module of a vehicle may receive a signal indicating a value of an environmental parameter. Additionally, the SAA system determines, based on the value of the environmental parameter, confidences value for a first and a second sensor group. The SAA system is configurable to determine a depth of an object based on signals from the first sensor group and is also configurable to determine the depth of the object based on signals from the second sensor group. The SAA system may determine, based on the depth of the object determined based on the signals from the first sensor group, the confidence value for the first sensor group, the depth of the object determined based on the signals from the second sensor group, and the confidence value for the second sensor group, a final 3-dimensional position of the object (Abstract; Pars. 33-45).

Regarding claim 1, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "an arrangement mode acquisition part which acquires one or more arrangement modes according to the number of sensors within a range of the first predetermined number or less from the predetermined database associated with the second predetermined number of actions in a case where the first predetermined number of sensors is selected by the number-of-sensors selection part and the second predetermined number of actions is selected by the predetermined action selection part" in combination with other limitations in the claims as defined by Applicants. 
Claims 2-6 depend from allowed claim 1 and therefore are also allowed.

Claims 8-13 depend from allowed claim 7 and therefore are also allowed.
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        March 17, 2021